IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                     FILED
                                                                  February 20, 2008
                                  No. 07-20356
                               Conference Calendar              Charles R. Fulbruge III
                                                                        Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

MARVIN ARTURO PERALTA-RAMIREZ

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:04-CR-150-6


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      Marvin Arturo Peralta-Ramirez (Peralta) was convicted of conspiracy to
smuggle illegal aliens into the United States and related crimes, in violation of
8 U.S.C. § 1324 and 18 U.S.C. § 1203. Peralta’s conviction and sentence were
affirmed on direct appeal. See United States v. Ibarra-Zelaya, 465 F.3d 596 (5th
Cir. 2006), cert. denied, 127 S. Ct. 992 (2007). Peralta appeals the district court’s
denial of his motion for free copies of court records and trial transcripts. Peralta
alleges that he is entitled to free copies of various court documents and

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-20356

transcripts so that he may proceed with a request for relief under 28 U.S.C.
§ 2255.
      An indigent defendant has no constitutional right to acquire a free copy of
his transcript or other court records for use in a collateral proceeding. See
United States v. MacCollom, 426 U.S. 317, 325-26 (1976). When Peralta filed his
motions for court documents in the district court, he did not have a § 2255
motion pending before the district court. Thus, Peralta is not entitled to receive
the documents in question. See United States v. Carvajal, 989 F.2d 170, 170 (5th
Cir. 1993); Walker v. United States, 424 F.2d 278, 278-79 (5th Cir. 1970).
      Accordingly, the district court did not err in denying Peralta’s motion. The
appeal is dismissed as frivolous. 5TH CIR. R. 42.2. We caution Peralta that the
filing of frivolous appeals may result in the imposition of sanctions. These
sanctions may include dismissal, monetary sanctions, and restrictions on his
ability to file pleadings in this court and any court subject to this court’s
jurisdiction. Peralta should review any pending appeals to ensure that they are
not frivolous.
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2